On March 11, 1941, appellants’ intestate, while walking on a sidewalk adjacent to property owned *986by respondent, slipped and fell, receiving injuries as a result of which he died. It was alleged that the fall was caused by an accumulation of ice on the sidewalk. Appellants sued to recover damages for decedent’s conscious pain and suffering, and for the pecuniary injuries resulting from his death. Judgment in favor of respondent, entered on the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ.